Citation Nr: 0813386	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-09 264	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
arthritis of the lumbar spine from May 2000 until July 2005, 
and in excess of 40 percent from July 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from April 1961 to October 
1968.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in December 2004 and January 2007, when it 
was remanded for additional evidentiary and procedural 
development.  Such development having been accomplished, the 
matter has been returned to the Board for further appellate 
review.

A motion to advance the appeal on the Board's docket was 
received in March 2007.  At that point, however, the matter 
was already under active review.  Therefore, to avoid any 
additional delay required by processing the motion, the Board 
will simply proceed with the dispatch of this decision.


FINDINGS OF FACT

1.  Prior to July 2005, the veteran's disability was not 
productive of more than moderate limitation of motion, or 
more than a lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in a standing position; or more than moderate intervertebral 
disc syndrome with recurring attacks; and it was not 
productive of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
twelve months; or forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.   

2.  As of July 2005, the veteran's disability was productive 
of pronounced intervertebral disc syndrome.  






CONCLUSIONS OF LAW

1.  A disability rating greater than 20 percent for arthritis 
of the lumbar spine is not warranted from May 2000 until July 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003).

2.  A disability rating of 60 percent for arthritis of the 
lumbar spine with degenerative disc disease and left S1 
radiculopathy is warranted subsequent to July 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected low back 
disability causes greater impairment than is reflected by the 
currently-assigned 20 percent rating from May 2000 until July 
2005, and the 40 percent rating from July 2005.  He therefore 
requests that increased ratings be assigned.

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VA's duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004, that fully 
addressed all four notice elements and was sent prior to the 
most recent AOJ readjudication in this matter.  This letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of a service 
connection claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was provided 
the additional information required by Dingess in an August 
2006 letter.

Following submission of a claim for an increased evaluation, 
VA must notify the veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life , general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the veteran was informed of the very specific criteria 
utilized for evaluating his lumbar spine disability, to 
include the amended regulatory provisions, in the February 
2006 Statement of the Case, in addition to an explanation as 
to why he did not meet the criteria for higher ratings.  The 
claim for an increased rating was thereafter readjudicated, 
and the veteran was so notified, in the Supplemental 
Statement of the Case issued to the veteran in August 2007.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  He 
has been provided with multiple VA medical examinations 
during the course of this appeal.  As such, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim at this point.  

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During service, the veteran was involved in an automobile 
accident, when he was a passenger in a car which was hit by 
another car.  He filed a claim for service connection for 
back problems in May 2000.  Service connection was granted in 
a September 2001 rating decision and a 20 percent disability 
rating was assigned effective as of May 2000, reflecting the 
date the claim was received by VA.  He filed a prompt notice 
of disagreement as to the disability rating assigned.  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his low back strain 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court noted 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question. 38 C.F.R. § 
4.10.  A disability of the musculoskeletal system is measured 
by the effect on ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The rating criteria for evaluating disabilities of the spine 
changed when new criteria for the evaluation of spine 
disabilities were published in September 2002 and 2003, 
during the pendency of this appeal.  In a February 2006 
rating decision, the RO considered both the new and old 
criteria, and implemented a 40 percent disability rating 
effective in July 2005.  He was informed of the substance of 
both the old and new criteria in subsequent Supplemental 
Statements of the Case.

In this decision, the Board will consider the criteria in 
effect prior to September 2002/2003 and the criteria 
effective thereafter.  However, the new criteria are only to 
be applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent 
opinions promulgated by the Office of General Counsel as to 
matters of legal interpretation are binding upon the VA.  38 
C.F.R. § 14.507.

May 2000 until September 2003

The initially-assigned 20 percent disability rating was 
assigned under the provisions of Diagnostic Code 5295, 
reflecting lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in a standing position under the older rating criteria.  
These are the criteria under which the RO adjudicated the 
veteran's disability rating between May 5, 2000 (the 
effective date of the grant of service connection) and 
September 26, 2003 (the effective date of the newer 
criteria).

Under the older criteria, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
was rated as 0 percent, or noncompensably disabling.  
Lumbosacral strain with characteristic pain on motion was 
rated as 10 percent disabling.  Lumbosacral strain causing 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, was rated as 
20 percent disabling.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion was rated as 40 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).

Prior to September 2002, pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and with little 
intermittent relief, was rated as 60 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
and intermittent relief was rated as 40 percent disabling.  
Moderate intervertebral disc syndrome with recurring attacks 
was rated as 20 percent disabling, while mild intervertebral 
disc syndrome was rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001). 

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002 during the pendency 
of this appeal.  The rating criteria for evaluating other 
disabilities of the spine changed when new criteria were 
published in September 2003.  Also in September 2003, the 
Diagnostic Code number for intervertebral disc syndrome was 
changed from "5293" to "5243".  Effective in September 
2002, however, intervertebral disc syndrome was to be 
evaluated either on the total duration of incapacitating 
episodes over the previous twelve months or by combining 
under 38 C.F.R. § 4.25 (the combined ratings table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293/5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  When rating intervertebral disc syndrome based 
upon incapacitating episodes, and the incapacitating episodes 
have a total duration of at least six weeks during the past 
twelve months, a disability rating of 60 percent is provided.  
When the incapacitating episodes have a total duration of at 
least four weeks but less than six weeks during the past 
twelve months, a disability rating of 40 percent is provided.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months, a 20 percent rating is provided.  With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months, a 10 percent rating is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2007).  

Prior to September 26, 2003, lumbosacral spine disability 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Degenerative or traumatic arthritis is rated based upon the 
resulting limitation of motion.  In the absence of limitation 
of motion, but with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
disability rating may be assigned.  With X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent disability rating may be assigned.  
These criteria were not amended and have remained in effect 
throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

VA outpatient and hospitalization reports dated in 2000 and 
2001 reflect no complaints or treatment of back pain.  

The report of a May 2001 VA examination reflects the 
veteran's complaints of pain in the mid low back, continuous 
on a daily basis and 10/10 in intensity.  He took Tylenol to 
relieve the pain.  The examiner rendered a diagnosis of 
degenerative arthritis of the lumbosacral spine.  Upon 
clinical examination, the veteran had moderate paraspinal 
spasm bilaterally in the lumbar area.  He could tilt 35 
degrees to the right and left limited by pain at 35 degrees, 
rotate 35 degrees left with pain at 35 degrees, rotate 
20 degrees right limited by pain at 20 degrees, extend 
28 degrees left with pain at 28 degrees, and flex antegrade 
47 degrees limited by painful discomfort at 47 degrees.  

The veteran underwent another VA examination in March 2003.  
He reported that he continued to have chronic low back pain 
and continued to take Tylenol.  Prolonged walking, bending, 
or sitting exacerbated the pain.  His gait was normal, 
although slow.  Range of motion testing revealed flexion of 
the lumbosacral spine to 70 degrees, extension to 20 degrees, 
bilateral lateral flexion to 25 degrees, and bilateral 
lateral rotation to 30 degrees.  He manifested pain at 
70 degrees of flexion and 20 degrees of extension.  He had 
bilateral tenderness of the lower paraspinal region.  There 
were no postural abnormalities noted and neurological and 
sensory examination was within normal limits.  Strength was 
normal, with no muscle atrophy or wasting.  X-ray studies 
were interpreted as showing degenerative osteoarthritis at 
L4-L5, and manifested by osteophyte formation and decreased 
intervertebral distance.  The examiner concluded the report 
with a diagnosis of chronic low back pain secondary to 
degenerative osteoarthritis with moderate functional loss due 
to pain.

During an RO hearing in September 2003, the veteran testified 
that he was unable to do much around the house due to his 
back pain, and that he had help from friends and family to do 
his housework.  He also testified as to the limited number of 
pain medications he could take on account of his stomach 
problems.  The veteran's hearing testimony is deemed helpful 
to the Board and credible insofar as it comports with the 
medical evidence of record.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

As explained above, the older regulatory criteria must be 
applied prior to the effective date of the newer regulations.  
Considering the provisions of Diagnostic Code 5293, in effect 
at the onset of the appeal, the Board notes a complete 
absence in the evidentiary record of any indication that the 
veteran suffered recurring attacks related to intervertebral 
disc syndrome during the period discussed above.  As such, a 
higher disability rating under Diagnostic Code 5293 during 
this time period is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  Similarly, the record does not show 
incapacitating episodes with a duration of at least 4 but 
less than 6 weeks, to warrant an increase rating under the 
current criteria for intervertebral disc syndrome.  

In considering the provisions of Diagnostic Code 5295, the 
Board finds that the 20 percent disability rating assigned 
between May 2000 and September 2003, most nearly approximates 
the level of disability shown during that time period.  The 
examination reports and the veteran's hearing testimony 
reflect lumbosacral strain causing muscle spasm on extreme 
motion.  He did not have loss of lateral spine motion in 
standing position, or listing of the spine to the opposite 
side, as the contemporaneous evidence reflects that he had 
normal gait and posture.  Although he did manifest narrowing 
of joint space at L4-L5 on X-ray, he did not have any of the 
other criteria defined for the 40 percent disability rating, 
and indeed, did not meet all of the criteria for the 
assignment of a 20 percent disability rating.  Thus, the 
Board cannot hold that the veteran's disability picture 
during this time frame more nearly approximated the criteria 
required for the higher rating under the provisions of 
Diagnostic Code 5295.  38 C.F.R. § 4.7.  

Likewise, in the absence of evidence demonstrating severe 
limitation of lumbar spine motion during this time frame, a 
disability rating in excess of 20 percent is not warranted 
under the provisions of Diagnostic Code 5292 either.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

As the highest rating available provide by Diagnostic Codes 
5003 and 5010 is 20 percent, a higher schedular rating is not 
available to the veteran under these provisions.  
Additionally, because the veteran is not shown to have 
ankylosis of any portion of his spine, an increased 
disability rating on this basis is not warranted.  

September 2003 until the present

The current version of the rating criteria, effective as of 
September 26, 2003, renumbered the Diagnostic Codes so that 
lumbosacral strain is now covered by Diagnostic Code 5237.  
The newer criteria provide that lumbosacral strain is rated 
under a General Rating Formula for diseases and Injuries of 
the Spine and the Diagnostic Code reflecting lumbosacral 
strain was renumbered to 5237.  38 C.F.R. § 4.71a (2007).  
The applicable portion of this general formula provides a 
10 percent disability rating for disability resulting in 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; a 20 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating will be assigned in the case of 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  A higher disability rating is warranted only in the 
case of ankylosis of the entire thoracolumbar spine.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  A series 
of explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2007).

Other than complaints of back pain recorded during medical 
visits for other problems, there are no pertinent medical 
records reflecting evaluation or treatment of the veteran's 
low back between September 2003 and July 2005, the effective 
date assigned to the 40 percent disability rating for the 
veteran's service connected low back disability.  This date 
was assigned based upon medical evidence including the report 
of a July 2005 VA examination, which showed, for the first 
time, nerve involvement, with radiculopathy, in addition to a 
further decrease in the veteran's range of back motion.

The report of the July 2005 VA examination shows that the 
veteran complained of persistent low back pain.  The veteran 
reported that he had no urinary or fecal incontinence, no 
erectile dysfunction, no leg or foot weakness, no numbness, 
and no paresthesias.  He also denied periods of flare up, 
stating that his pain was constant.  Upon examination, his 
posture was described as stooped, and the examiner commented 
that his gait was abnormal, in that he had poor propulsion.  
There was mild lumbar flattening and mild scoliosis, but no 
ankylosis.  Examination of the lumbar musculature revealed 
mild spasm, mild guarding, mild tenderness, mild weakness, no 
atrophy, and moderate pain with motion.  Range of motion 
testing revealed greatly reduced back motion, with only 5 
degrees of forward flexion, 7 degrees of extension, 0 degrees 
of left lateral flexion, 5 degrees of right lateral flexion, 
6 degrees of left rotation, and 4 degrees of right rotation.  
Thus, the combined range of the veteran's thoracolumbar spine 
motion in July 2005 was 27 degrees.  The examiner commented 
that the veteran used a cane for stability during the 
exercises and had pain throughout each range of motion test.

X-ray studies in July 2005 were interpreted as showing a 
moderate thoracolumbar dextroscoliosis, centered at T12-L1.  
Some straightening of the lower lumbar lordosis was noted 
which possibly reflected paraspinal muscle spasm.  Also shown 
on X-ray was advanced hypertrophic degenerative disc disease 
at L4-5, with marked disc space narrowing, including slight 
posterior osteophytic encroachment into the neural canal; and 
advanced hypertrophic degenerative disc disease at L5-S1, 
with narrowed disc space, although it was noted that this can 
be normal at a transitional level.  Less marked hypertrophic 
degenerative disease was observed at L3-4, with minimal 
anterior degenerative spurring at the L2-3 disc level.  No 
fracture, subluxation or metastatic lesions were identified 
and the radiologist commented that there was no change from 
prior films.

Nerve conduction studies in August 2005 were interpreted as 
showing electrical findings compatible with left S1 
radiculopathy.  Additional evaluation revealed some right-
sided scoliosis along with a history of chronic low back 
pain.  The veteran reported that he does not take any 
medication for his back pain. 

The veteran underwent another VA examination in February 
2007.  At this point, he reported that he was taking 
medication for his back pain, consisting of Methocarbamol and 
Nabumetone.  He reported experiencing fatigue, decreased 
motion, stiffness, and weakness in addition to pain in the 
lumbar area.  He reported having no muscle spasms.  He 
reported experiencing moderate flare-ups on a weekly basis, 
precipitated by bending, twisting, and standing.  He had not 
been treated in an emergency room, hospitalized, or been 
prescribed bedrest for back problems, however.  The examiner 
also commented that the veteran used a wheelchair to get 
around because he has an unsteady gait due to stroke 
residuals.  

Upon range of motion testing, he demonstrated forward flexion 
to 5 degrees, extension to 3 degrees, left lateral flexion to 
0 degrees, right lateral flexion to 5 degrees, left rotation 
to 9 degrees, and right rotation to 5 degrees.  He 
experienced pain throughout all the range of motion tests.  
The combined range of motion was 27 degrees.  X-ray studies 
were interpreted as showing severe degenerative disc disease 
of the lower lumbar spine with grade 1 spondylolisthesis at 
L3-L4.  Electrodiagnostic studies confirmed the findings of 
left S1 radiculopathy.  A neurologic consultation confirmed 
that the veteran's other neurologic symptoms including distal 
symmetrical peripheral polyneuropathy were residuals of a 
stroke, rather than related to his back problems.

The examiner concluded the report by commenting that the 
veteran has a moderate to severe degenerative joint disease 
and intervertebral disc disease as manifested on the X-ray.  
There is marked narrowing and vacuum phenomenon present at 
L4-L5.  The veteran also has distal symmetric peripheral 
polyneuropathy, involving his upper and lower extremities.  
However, based upon the X-ray evidence and clinical 
examination, the examiner opined that the veteran's 
polyneuropathy is not related  to his service connected 
lumbar spine disability.   

Review of the medical evidence and the veteran's contentions 
over the entire time frame at issue, from May 2000 to the 
present, shows that the veteran's service-connected back 
problems have gradually worsened over the years.  The X-ray 
studies reflect worsening, and the range of motion studies 
reflect dramatic limitation of motion, especially between 
2003 and 2005.  The report of the July 2005 examination also 
represents the first medical documentation in the record of 
the left S1 radiculopathy, and the first record of muscle 
spasm objectively observed by an examiner.

Because this claim has been pending since before the 
regulatory changes, the older criteria may be applied to the 
post-September 2003 time period.  There is, however, little 
to no medical evidence, which both reflects the 
contemporaneous condition of the veteran's low back and the 
detailed information required for rating the level of 
disability between the March 2003 VA examination and the July 
2005 VA examination.  Therefore, the Board holds that the 
earliest point at which the medical evidence supports an 
increased rating is July 2005, the date of the VA 
examination, and the currently-assigned effective date for 
the increase to 40 percent.  In reaching this conclusion, we 
acknowledge that common sense dictates the veteran's back 
likely worsened gradually, and may actually have warranted a 
higher rating sooner.  However, the Board is constrained to 
apply the laws and regulations to the evidence which is of 
record.  In this case, the evidence of record is simply 
insufficient to support a higher rating at any point earlier 
than July 2005; any finding to the contrary would involve 
mere speculation, in which the Board cannot engage.

Reviewing the medical evidence since July 2005 under the 
older regulatory criteria, the Board holds that the evidence 
supports the award of a 60 percent disability rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  As of July 2005, the record shows that the veteran 
had disc-related neuropathy with characteristic pain and 
demonstrable muscle spasm, appropriate to the site of the 
diseased disc, as confirmed by the August 2005 nerve 
conduction studies which showed left S1 radiculopathy.  
Additionally, the medical evidence from July 2005 forward, 
reflects greatly diminished range of low back motion.  As of 
February 2007, we note as well that the veteran's L3-L4 
pathology had developed into grade 1 spondylolisthesis.  With 
consideration of the provisions of 38 C.F.R. § 4.40 and the 
veteran's significant level of reported low back pain, for 
which he began taking prescription medication sometime 
between 2005 and 2007, the Board finds that assignment of a 
60 percent disability rating under the older provisions most 
appropriately reflects the level of impairment caused by the 
veteran's service-connected low back disability.  

As 60 percent is the highest schedular disability rating 
provided under the older rating criteria, absent ankylosis, 
no further analysis under the older criteria is warranted.

The VA is required to provide the veteran with the greatest 
benefit possible under the law.  Therefore, our analysis is 
not concluded until we have applied the new regulatory 
criteria, performing a comparison with the older criteria to 
determine which set yields a greater benefit after the newer 
criteria went into effect in September 2003.  Again, however, 
absent ankylosis, 60 percent is the highest schedular 
disability rating provided under the newer rating criteria, 
so no further analysis under the newer criteria is warranted.  

Finally, as the RO has concluded, extraschedular 
considerations do not apply in this case because exceptional 
circumstances have not been claimed or demonstrated at any 
point during the appeal period.  The evidence shows that the 
veteran is rendered unemployable by other disabilities, 
unrelated to his low back, and that he does not require 
periods of hospitalization on account of his low back.  
38 C.F.R. § 3.321(b).  


ORDER

An initial disability rating in excess of 20 percent for 
arthritis of the lumbar spine from May 2000 until July 2005 
is denied.

A disability rating of 60 percent for arthritis of the lumbar 
spine subsequent to July 2005 is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


